DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No.10,969,453. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are anticipated by claims 1-18 of US Patent 10,969,453.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10-12, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter et al., DE 102008020574 
Regarding claim 1, Peter discloses a method for magnetic field-dependent relaxometry using magnetic resonance imaging (MRI) (Para [0001]; magnetic resonance tomography device used in connection with relaxivity dependent magnetic fields), the steps of the method comprising: 
(a) acquiring first data from a subject using an MRI system having a main magnetic field at a first magnetic field strength by sampling a first magnetic resonance signal at a first plurality of time points (Para [0023], [0045]; data acquired “at a first homogenous magnetic field strength”, first magnetic field generator 102); 
 (b) adjusting the main magnetic field of the MRI system to a second magnetic field strength (Para [0023], [0045]; additional magnetic field generator 104 which may be switchable to vary strength);  
(c) acquiring second data from the subject using the MRI system while the main magnetic field of the MRI system is at the second magnetic field strength by sampling a second magnetic resonance signal at a second plurality of time points (Para [0023], [0045]; data acquired “at a second magnetic field strength”); 
(d) estimating a first value of a relaxation parameter by fitting the first data to a signal model that describes magnetic resonance signal relaxation as a function of the relaxation parameter (Para [0064]-[0065]; measuring relaxation times with two or more magnetic field strengths and solving for TD & KM using two equations based on the relaxation time);  
(e) estimating a second value of the relaxation parameter by fitting the second data to the signal model (Para [006 4]-[0065]; measuring relaxation times with two or more magnetic field strengths and solving for TD & KM using two equations based on the relaxation time);  and 
(f) generating dispersion data by associating the first value of the relaxation parameter with the first magnetic field strength and the second value of the relaxation parameter with the second magnetic field strength (Para [0023], [0065]; concentration of the sample material is determined by the first and second magnetic field strength). 
 
Regarding claim 2, Peter discloses wherein: step (d) is repeated for multiple locations in a field-of-view from which the first data are acquired to estimate first values of the relaxation parameter at each of the multiple locations (Para [0021]-[0023], [0045]-[0051]);  step (e) is repeated for multiple locations in the field-of-view from which the second data are acquired to estimate second values of the relaxation parameter at each of the multiple locations (Para [0021]-[0023], [0045]-[0051]);  and the dispersion data generated in step (f) associates the first values of the relaxation parameter at each of the multiple locations with the first magnetic field strength and the second values of the relaxation parameter at each of the multiple locations with the second magnetic field strength (Para [0021]-[0023], [0053]). 
 	Regarding claim 3, Peter discloses wherein the main magnetic field of the MRI system is adjusted by ramping the main magnetic field of the MRI system from the first magnetic field strength to the second magnetic field strength (para [0048]). 
 	Regarding claim 7, Peter discloses wherein the relaxation parameter is one of a transverse relaxation time or a transverse relaxation rate (Para [0065]). 
 	Regarding claim 8, Peter discloses further comprising estimating from the dispersion data, a physical parameter associated with the subject (para [0065])
Regarding claim 10, Peter discloses wherein the relaxation parameter is one of a longitudinal relaxation time or a longitudinal relaxation rate (para [0065]). 
 	Regarding claim 11, Peter discloses a method for producing a map of a quantitative physiological parameter in a region in a subject using magnetic resonance imaging (MRI) (Para [0001]; magnetic resonance tomography device used in connection with relaxivity dependent magnetic fields), the steps of the method comprising: 
(a) generating magnetic resonance signals in the region using the MRI system (Para [0001]);  
(b) acquiring a data set from the region using the MRI system by sampling the magnetic resonance signals generated in the region (Para [0023], [0045]; data acquired “at a first homogenous magnetic field strength”, first magnetic field generator 102);
(c) repeating steps (a) and (b) a plurality of times to acquire a plurality of data sets, each of the data sets being acquired at a different magnetic field strength by adjusting the magnetic field strength of the main magnetic field of the MRI system before generating the magnetic resonance signals in the region (Para [0023], [0045]; additional magnetic field generator 104 which may be switchable to vary strength);   
(d) estimating values of a relaxation parameter in the region by fitting each of the plurality of data sets to a signal model that describes magnetic resonance signal relaxation as a function of the relaxation parameter (Para [0064]-[0065]; measuring relaxation times with two or more magnetic field strengths and solving for TD & KM using two equations based on the relaxation time);  
(e) generating dispersion data for each location in the region by associating values of the relaxation parameter estimated in step (d) with the magnetic field strength at which the data set used to estimate the values of the relaxation parameter was acquired (Para [0023], [0065]; concentration of the sample material is determined by the first and second magnetic field strength); and 
(f) generating a map of a quantitative physiological parameter in the region by computing the quantitative physiological parameter at each location in the region from the dispersion data (Para [0050], [0065]; contrast concentration is determined by measurement of relaxation times using first and second magnetic fields. Contrast-enhanced image formed based on the differing magnetic fields.). 
 	Regarding claim 12, Peter discloses wherein the main magnetic field of the MRI system is adjusted in step (c) by ramping the main magnetic field of the MRI system from a first magnetic field strength to a second magnetic field strength (Para [0023]). 
Regarding claim 16, Peter discloses wherein the relaxation parameter is one of a transverse relaxation time or a transverse relaxation rate (Para [0065]). 
 	Regarding claim 18, Peter discloses wherein the relaxation parameter is one of a longitudinal relaxation time or a longitudinal relaxation rate (Para [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al, DE 102008020574 in view of Komblau et al., US 20110118588 
Regarding claim 4, Peter is silent wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than fifteen minutes. However, Komblau teaches wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than fifteen minutes (claim 1). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Komblau into Peter for the benefit of imaging within a shorter period of time. 
Regarding claim 5, Peter is silent wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than two minutes. However, Komblau teaches wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than two minutes (Para [0064]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Komblau into Peter for the benefit of imaging within a shorter period of time.
 	Regarding claim 6, Peter is silent wherein a difference between the first magnetic field strength and the second magnetic field strength is about 0.1 Tesla. However, Komblau teaches wherein a difference between the first magnetic field strength and the second magnetic field strength is about 0.1 Tesla (para [0067]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Komblau into Peter for the benefit of using an optimal magnetic field strength. 
Regarding claim 13, Peter is silent wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than fifteen minutes. However, Komblau teaches wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than fifteen minutes (claim 1). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Komblau into Peter for the benefit of imaging within a shorter period of time.
Regarding claim 14, Peter is silent wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than two minutes. However, Komblau teaches wherein the main magnetic field of the MRI system is ramped from the first magnetic field strength to the second magnetic field strength in less than two minutes (Para [0064]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Komblau into Peter for the benefit of imaging within a shorter period of time.
Regarding claim 15, Peter is silent wherein a difference between the first magnetic field strength and the second magnetic field strength is about 0.1 Tesla.  However, Komblau teaches wherein a difference between the first magnetic field strength and the second magnetic field strength is about 0.1 Tesla (para [0067]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Komblau into Peter for the benefit of using an optimal magnetic field strength.
Claim 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al., DE 102008020574 in view of Ma, US 5860921
Regarding claim 9, Peter is silent wherein the physical parameter is an estimate of iron content in the subject. However, Ma teaches wherein a physical parameter is an estimate of iron content in a subject (claim 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ma into Peter for the benefit of determining iron content as iron is known to be essential for various processes within the body. 
Regarding claim 17, Peter is silent wherein the quantitative physiological parameter is iron content. However, Ma teaches wherein a physical parameter is an estimate of iron content in a subject (claim 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ma into Peter for the benefit of determining iron content as iron is known to be essential for various processes within the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiura, US 10,552,953 discloses a MRI apparatus for acquiring information on the basis of a first and second imaging. 
Kang et al., US 10,168,405 discloses a method for quantifying properties of an object using mr signals and a signal model for multi-parameter mapping. 
Reeder et al., US 9,943,246 discloses a method for assessing susceptibility of tissue using MRI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868